ORDER
Per Curiam
Upon consideration of the motion for summary affirmance, the court’s order to show cause filed September 19, 2016, the response to the order, and the response to the motion; the motion for summary reversal and the response thereto; and Appellant’s brief, it is
ORDERED that the order to show cause be discharged. It is
FURTHER ORDERED that the,motion for summary affirmance be granted and the motion for summary reversal be denied. The merits of the parties’ positions are so clear as to warrant summaiy action. See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C. Cir. 1987) (per curiam). The district court correctly determined that the Federal Bureau of Investigation’s (FBI) search for records responsive to Appellant’s request for information fulfilled its obligations under the Freedom of Information Act (FOIA), 5 U.S.C. § 552, and the Privacy Act, 5 U.S.C. § 552a; see also Weisberg v. U.S. Dep’t of Justice, 705 F.2d 1344, 1351 (D.C. Cir. 1983). Additionally, the FBI properly withheld identifying information contained in the documents under FOIA Exemption 7(C), 5 U.S.C. § 552(b)(7)(C), as.the individuals appearing in the records have a significant privacy interest that Appellant has not shown is defeated by the public’s interest in disclosure, Schrecker v. U.S. Dept. of Justice, 349 F.3d 657, 661 (D.C. Cir. 2003). Further, Appellant does not contest the FBI’s decision to withhold certain information pursuant to Exemption 7(E), 5 U.S.C. § 552(b)(7)(E).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.